459 F.2d 1045
Aaron KATZ, on behalf of himself and all other personssimilarly situated, Plaintiff-Appellant,v.Nolan C. ASPINWELL et al., Defendants-Appellees.
No. 71-3221.
United States Court of Appeals,Fifth Circuit.
May 22, 1972.

Robert S. Vance, Birmingham, Ala., Kramer & Labaton, Sidney Kramer, New York City, for plaintiff-appellant; Callaway & Vance, Birmingham, Ala., Joseph Sternberg, New York City, of counsel.
Winston B. McCall, S. P. Keith, Jr., Wm. G. West, Jr., George R. Reynolds, Gilbert E. Johnston, Roderick M. Macleod, Jr., Birmingham, Ala., for defendants-appellees; Pritchard, McCall & Jones, Birmingham, Ala., of counsel.
Before GEWIN, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
After oral argument, the judgment of the District Court in this case is affirmed upon the written opinion of the District Judge, Katz v. Aspinwell, 342 F.Supp. 286 (N.D., Ala., 1971).


2
Affirmed.